Amalia Rodriguez-Mendoza
     Travis County District Clerk
     Travis County Courthouse Complex
     P.O. Box 1748
     Austin, Texas 78767


June 3, 2015                       03-15-00129-CV
Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. BOX 12547
Austin, Texas 78711-2547

Dear Mr. Kyle;

Re: D-1-FM-13-005135

A clerk’s record in cause number D-1-FM-13-005135, IMM: FOX was due in your office on May
26, 2015. This office hasn’t received payment for this record as of June 3, 2015. Last contact
with the attorney’s office was today, June 3, 2015.

If you have any question please contact me at (512) 854-5852.


Thank you,

Sincerely,

Elizabeth Garcia
Deputy Court Clerk


cc: Court file




  Administrative Offices    Civil and Family Division      Criminal Division             Jury Office
     (512) 854-9457              (512) 854-9457              (512) 854-9420            (512) 854-9669
     fax: 854-4744               fax: 854-9549               fax: 854-4566             fax: 854-4457